AUSTIN       H.TExAR



Honorable  Campbell         K. Ford
County Attorney
San Saba County
San Saba, Texas

Dear     Sir:                                    ,Opinion No, O-4396
                                                  Re: Does a Justice of the Peace
                                                        in Precinct  No. 1 have the au-
                                                        thority to go into Precinct
                                                        No. 2 where there is an active
                                                      -Justice of the Peace and hold
                                                       an inquest and receive a fee
                                                       therefor   under the facts stated ?

            Your letter of February  5, 1942, requesting  the opinion         of this de-
partment      on the above stated question reads as follows:

    :   ‘The Commissioners’    Court            of this county have instructed      me
 to ask you the following question:

       “Does ‘A’ as Justice of the Peace for Pre. 1 of this cbunty have
 the authority to go into Prc. 2 where there is an active Justice of the
 Peace to hold an inquest?

         ‘“My opinion to them quoted Article    968 CCP as follows:    ‘Any
  justice of the peace shall authorized,   and it shall be his duty, to hold
  inquest without a jury within his county,   ****.

         “If ‘A’ does have this authority         is he entitled   to the fee for hold-
  ing the inquest?

            ‘My   opinion   quoted Articles     1053 and 1054 CCP     as follows:

         “Art.  1053: A justice        of the peace shall be entitled, for an in-
 quest   on a dead body, ****,        the sum of five dollars,  to be paid by the
  county.

         “Art. 1054: Any officer claiming    pay for services  mentioned
 in the preceding   article shall present to the commissioners     court of
 the county, at a regular   term  of such court,  an account therefor,
 verified by affidavit of such claimant.    If such account be found cor-
 rect, the court shall order a draft to issue upon the county treasurer
 in favor of such claimant for the amount due him. ***
Honorable       Campbell   K. Ford,    Page   2, O-4396




        ‘I would appreciate          an immediate    reply   as to whether   or not
  the above is correct.”

          Article    968, Vernon’s     Annotated    Code of Criminal    Procedure,     pro-
vides:

          “Any justice of the peace shall be authorized, and it shall be
  his duty, to hold inquests without a jury within his county, in the
  following cases:

          “1.    When a person    dies in prison.

         ‘2. When any person is killed, or from any cause dies an un-
  natural death, except under sentence of the law, or in the absence of
  one or more good witnesses.

         y3. When the body of a human being               is found, and the circum-
  stances of his death are unknown,.

         “4. When the circumstances   of the death of any person are such
  as to lead to suspicion that he came to his death by unlawful means.”

          Article    1053, Vernon’s     Annotated    Code of Criminal    Procedure,     pro-
vides :

          ‘A justice of the peace shall be entitled, for an inquest on a
  dead body, including certifying    and returning the proceeding    to the
  pIoper court,    the sum of five dollars,  to be paid by the county. When
  an inquest is held over the dead body of a State penitentiary     convict,
  the State shall pay the inquest fees allowed by law of all officers,      upon
  the approval    of the account therefor by the commissioners     court   of the
  county in Which the inquest may be held and the superintendent         of peni-
  tentiaries.”

          Article    1054, Vernon’s     Annotated    Code of Criminal     Procedure,    pro-
vides :

          “Any officer claiming pay for services   mentioned in the pre-
  ceding article shall present to the commissiot’+ers     court    of the county,
  at a regular  term of suchcourt,    an account therefor,   verified by the
  affidavit of such claimant.   If such account be found correct,       the court
  shall order a draft to issue upon the county treasurer        in favor of such
Honorable    Campbell     K. Ford,    Page   3, O-4396




  claimant for the amount due him.           Such account        shall    be filed and kept
  in the office of the county clerk.”

          It is stated   in Texas    Jurisprudence,        Volume    26, ,page 797:

         “A I‘ustice is authorized  and it is his duty in certain enum-
  erated circumstances     to hold inquests into the death,of any person
  within his county. He thus has the authority, and is charged with
  the duty, of a coroner at common law. . . .*

          In view of the foregoing    authorities,         we respectfully        answer    the above
stated   question in the affirmative.

                                                             Yours   very     truly

                                                      ATTORNEY           GENERAL       OF     TEXAS



                                                      Bv
                                                                         Ardell    Williams
                                                                                  Assistant




FIRST ASSISTANT
ATTORNEY    GENERAL

AW:GO                                              APPROVED
                                                    OPINION
                                                  COM     ITTEE
                                                  By/j%@
                                                     Chairman